Citation Nr: 0732424	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  01-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.



REPRESENTATION

Appellant represented by:	William Owen Mayfield, 
Attorney at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from February 12, 
1963, to February 4, 1965, and from February 10, 1965, to 
January 21, 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2000 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC), located in 
Philadelphia, Pennsylvania.  

In October 2002, the Board denied the claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Court issued an order granting 
a motion to vacate the October 2002 Board decision and to 
remand the matter to the Board.  

In October 2004, the Board remanded the case to the RO for 
further evidentiary and procedural development.  Following 
the requested development, a supplemental statement of the 
case was issued in May 2007.  


FINDINGS OF FACT

1.  In October 2000, the veteran was granted service 
connection for complete loss of eyebrows, rated as 10 percent 
disabling, and partial loss of eyelashes, rated as 0 percent 
disabling.  

2.  The veteran's claim for RH insurance was received in 
November 2000, within two years of a VA award of service 
connection for a disability found to be compensably 
disabling.  

3.  The medical evidence shows that the veteran has 
nonservice-connected arthritis of the hips.  

4.  The veteran was found to be disabled by the Social 
Security Administration (SSA) as of June 1993, due to his 
nonservice-connected arthritis of the hips.  

5.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.  


CONCLUSION OF LAW

Eligibility for entitlement to Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A § 1922(a) has not been shown.  
38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are 
determinative of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. App. 
362 (2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  The Board finds the VCAA is not 
for application in the instant claim.  


II.  Factual Background.

A Disability Determination and Transmittal record dated in 
November 1993 from the Social Security Administration (SSA) 
indicates that the veteran became disabled in June 1993, 
based primarily on early osteoarthritis of both hips (there 
was no secondary diagnosis).  

By a rating action in October 2000, the RO granted service 
connection for complete loss of eyebrows associated with 
seborrheic dermatitis, rated as 10 percent disabling; service 
connection was also granted for partial loss of eyelashes, 
associated with seborrheic dermatitis, rated as 0 percent 
disabling.  

In November 2000, the veteran filed an application for 
Service Disabled Veterans' Insurance (RH) under 38 U.S.C.A. 
§ 1922(a).  See VA Form 29-4364.  On the application, the 
veteran reported that he was born in September 1939, that he 
was 5 feet and 11 inches tall, and that he weighed 230 
pounds.  He added that he was not working due to arthritis in 
both hips.  

In December 2000, an underwriting numerical rating for 
purposes of eligibility for government life insurance was 
assigned.  The veteran was assigned 145 debits due to his age 
and build and 400 debits due to his physical condition, for a 
total of 545 debits.  See VA Form 29-4437.  

By a rating action in December 2005, the RO granted service 
connection for irritable bowel syndrome, evaluated as 0 
percent disabling.  A subsequent rating action in August 2006 
granted service connection for bipolar disorder evaluated as 
10 percent from March 1, 1997, and 30 percent from June 1, 
2000; service connection was also granted for 
gastroesophageal reflux disease/hiatal hernia, evaluated as 0 
percent disabling from March 11, 1997, and 10 percent from 
March 2, 2003.  

In April 2007, an adjusted underwriting numerical rating was 
prepared.  The veteran was assigned 145 debits due to his age 
and build and 230 debits due to his physical condition, for a 
total of 375 debits.  


III.  Legal Analysis.

A veteran may be entitled to RH insurance under 38 U.S.C.A. 
§ 1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a) (West 2002).  

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires VA establish standards of 
good health to determine if the applicant is, from clinical 
or other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life.  38 U.S.C.A. § 1922(a).  The 
term "good health" means that the applicant is, from clinical 
or other evidence, free from any condition that would tend to 
weaken normal physical or mental functions, or shorten life.  
38 C.F.R. § 8.0(a) (2007).  

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good health" 
is determined by a system of numerical ratings used as a 
means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1); 
see also 38 C.F.R. § 8.0(b).  An application will be rejected 
if an applicant is totally disabled because of a nonservice- 
connected disability.  M29-1, Part V, Chapter 1, Advance 
Change 1-77, Paragraph 1.12i.  

In the present case, it is not in dispute that the veteran 
filed a timely written application for RH insurance based on 
an October 2000 grant of service connection for complete loss 
of eyebrows associated with seborrheic dermatitis, rated as 
10 percent disabling; service connection was also granted for 
partial loss of eyelashes, associated with seborrheic 
dermatitis, rated as 0 percent disabling.  Subsequently, 
service connection was established for irritable bowel 
syndrome, bipolar disorder, and GERD/hiatal hernia, with a 
combined rating of 50 percent.  The veteran's November 2000 
application for RH insurance was denied because he was found 
not to be in "good health" exclusive of his service-connected 
disabilities.  

The medical evidence of record demonstrates the veteran has 
health problems including heart murmur, sleep apnea, 
sinus/bradycardia and sinus arrhythmia, and arthritis of the 
hips.  Social Security Administration (SSA) records show the 
veteran was found to be disabled with a primary diagnosis of 
osteoarthritis of the hips.  

According to the applicable provision of M29-1 a person of 
the veteran's age, height, and weight, is assigned 145 
debits.  As noted above, the veteran has nonservice-connected 
disabilities with assigned debits totaling 230 debits.  The 
total assigned debits and credits mortality risk ratio is 
375.  

Based upon the evidence of record, the Board finds it is 
clearly established that the veteran's mortality ratio of 
risk is well in excess of 300 prohibiting a finding of "good 
health."  Therefore, his application for RH insurance must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922(a).  
The veteran's claim, in essence, that he is in "good health" 
but for his service-connected disabilities is not persuasive 
in light of the evidence of record.  


ORDER

The veteran's claim for RH insurance is denied.   


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


